DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 19 2021 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the rejection of claims 1-21 under 35 U.S.C. § 103 over the combination of Snider (Of Record) in view of Laracey (Of Record), the examiner respectfully disagrees. More specifically the applicant argues the claim feature in claim 1 of “analyze, using machine learning, the user response data, the location data, and the day of the week to generate a user prediction including a customized authentication requirement and customized selectable options” is not taught or suggested in the cited documents. As previously explained in the response to arguments in the final office action of July 13 2021 the examiner indicated the cited portions of Snider for disclosing the claim feature of “analyze, using machine learning, the user response data, the location data, and the day of the week to generate a user prediction including a customized authentication requirement”. That is Snider does disclose generating a prediction of a transaction that the user will make when entering the kiosk system 712 (see Fig. 7 i.e., Digital Kiosk system 712 & Fig.’s 12A-12C include user predictions generated for the user & Para’s [0133] i.e., transaction of type ABC presented to the user may be a user prediction generated for the user & [0136] i.e., In this example, the user’s transaction type may be determined based on information received by the user staging the transaction, or may be determined by the user’s authorization credentials (e.g., retrieved from user data store 723) and/or the user’s history of transaction patterns). Therefore Snider teaches in the cited portions of (Para’s [0133] & [0136]) that a user prediction of the transaction type that the user will perform is generated and determined based on the user’s history of transaction patterns (see Para’s [0035] i.e., user’s transaction history is tracked, [0113], & [0136]). The generation of the user prediction in the teachings of Snider is based on obtained information such as user response data (see Fig. 7 i.e., user data 732 will be obtained & Para’s [0094], [0124] i.e., the back-end system 720 may use a data store (e.g., user data store 732) to determine the user based on the mobile device identifier & [0125-0126] i.e., user data may be retrieved from the user data store 732 & [0129-0130]), location data (see Para’s [0093-0099],  [0125-0126] i.e., the back-end system 720 may retrieve additional data relating to the particular user and/or the particular location 710 identified in step 1001, & [0129-0130] i.e., data received may be analyzed and correlated by user, device, time, and/or location) and the day of the week (see Para [0135] i.e., For instance, the selection of the three languages in the rotating information message in Fig. 12C may be based on data collected over a number of days/weeks/months (i.e., “day of the week”) to determine the language preferences (i.e., “user prediction”) of the customers that visit the location 710 at certain times). This is because the customized content for the digital kiosk system 712 which includes a generated user prediction is based on analyzing the information such as the user response data, the location data, and the day of the week (see Fig. 11 & Para’s [0128-0132] & [0135]). In regards to the claim limitation of .  

In regards to the applicants arguments regarding the claim feature of a “customized authentication requirement”, the applicant states the cited portions of Para’s [0125] & [0136] merely described retrieving an authorization level from a data store (as in Para [0125]) and a transaction type being determined from a user’s credential that are retrieved from the data store (as in Para [0136]). However the “transaction type” determined in Para [0136] of Snider is a “generated user prediction” of a transaction that the user will perform when the customer arrives at the location 710 with the intention of performing a transaction (see Para [0136]). Snider further discloses in (Para [0136]) that the user’s transaction type may be determined by the user’s authorization credentials (e.g., retrieved from user data store 732), (Snider, see Para [0136]). Therefore the user’s authorization credentials disclosed in (Snider Para [0136]) which are used to authenticate or verify the user for performing the transaction specific to the user may be reasonably interpreted as the “customized authentication requirement” as claimed. The claim limitation recites generating a user prediction including a customized authentication requirement. Therefore with broadest reasonable interpretation of the claim limitation, the transaction type determined for the user by using the user’s authorization credentials is a user prediction generated for the user which includes a “customized authentication Snider, Para [0136]).          

In regards to the applicant’s arguments stating that nothing in Snider, or any of the cited documents, teaches or suggests using machine learning to generate a user prediction including a customized authentication requirement as recited in claim 1 (i.e., Pg. 8 of the remarks), the user prediction will be generated using machine learning analysis as explained in the response to arguments of the final office action of July 13 2021. This is because machine learning is known in the art of communications as algorithms which use historical data as input to make a prediction of new output data. Snider discloses algorithms which track historical data patterns of the user performing previous transactions with the kiosk system 712 for generating the user prediction included in the customized content displayed to the kiosk system 712 (see Fig.’s 11 & 12A-12D & Para’s [0035], [0111], [0113], [0128-0132] i.e., determining customized content (i.e., includes user prediction), [0135] i.e., the determination of the customized content (i.e., includes “user prediction”) may be based only on current data or may be based on historic data. For instance, the selection of the three languages in the rotating information message in Fig. 12C may be based on data collected over a number of days/weeks/months to determine the language preferences of the customers that visit the location 710 at certain times & [0136] i.e., the user’s transaction type may be determined based on the user’s history of transaction/patterns). Therefore a prediction of the transaction that the user will perform at the kiosk during a certain time such as when the user arrives to the location 710 (see Fig. 7 & Para [0136]) is determined based on using algorithm which track historical data patterns of the user performing previous transactions. Therefore Snider does teach the concept of using machine learning analysis for generating a user prediction including a authentication requirement as claimed in claim 1. For the reasons explained the rejection of independent claim 1 under 35 U.S.C. § 103 is maintained over the combination of Snider (Of Record) in view of Laracey (Of Record). The dependent claims 2-7 also remain rejected over the prior art based on their dependence to independent claim 1. Independent claims 8 and 15 which recite similar features to independent claim 1, also remain rejected over the prior art for the same reasons as independent claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ADNAN BAIG/Primary Examiner, Art Unit 2461